Citation Nr: 0925119	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-15 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to July 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 decision by the RO in Los Angeles, 
California that granted service connection for PTSD and 
assigned a 50 percent evaluation.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has perfected an appeal for a higher initial 
rating for service-connected PTSD.  

Governing regulations provide that the Veteran and his 
representative will be granted a period of 90 days following 
the mailing of notice to them that an appeal has been 
certified to the Board for appellate review and that the 
appellate record has been transferred to the Board during 
which they may submit additional evidence directly to the 
Board.  Any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board must be 
referred to the agency of original jurisdiction (AOJ) for 
review, unless that procedural right is waived by the 
appellant or representative, or unless the Board determines 
that the benefit to which the evidence relates may be fully 
allowed on appeal without such referral.  38 C.F.R. 
§ 20.1304(a),(c) (2008).

In this case, the RO certified the Veteran's appeal to the 
Board on March 26, 2009.  On May 6, 2009, and May 21, 2009, 
the Board received additional pertinent evidence from the 
Veteran's representative.  The new evidence, which consists 
of private medical records dated in April 2009, has not been 
considered by the RO.

By a letter to the Veteran dated in June 2009, the Board 
asked him if he wanted to waive initial RO review of this 
evidence.  In June 2009, the Board received the Veteran's 
written response, in which he indicated that he wanted the 
Board to remand his case to the RO for review of the 
additional evidence he submitted.  

As the additional evidence has been received within 90 days 
after the appeal was certified to the Board, and as the 
Veteran specifically chose not to waive initial RO 
consideration of the evidence, this case must be returned to 
the agency of original jurisdiction for review of the 
additional evidence and readjudication.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2008); Disabled American Veterans v. 
Principi, 327 F. 3d 1339 (Fed. Cir. 2003) [VA regulation 
allowing the Board to consider additional evidence without 
remanding case to the agency of original jurisdiction for 
initial consideration was invalid].

Accordingly, the case is REMANDED for the following action:

Review the additional evidence received by 
the Board in May 2009 and complete any 
additional development that is deemed 
necessary.  Thereafter, readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, furnish the Veteran 
and his representative a supplemental 
statement of the case and afford them an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




